Citation Nr: 0842267	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-38 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture to the second metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to June 1994.

This matter is on appeal from the Wichita, Kansas, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's right foot disability is manifested by 
objective complaints of pain; subjective findings include 
full range of motion, and no evidence of malunion or nonunion 
of the metatarsal.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for 
residuals of a fracture to the second metatarsal of the right 
foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.130, 
Diagnostic Codes (DCs) 5283, 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see also Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).

The Board notes that the veteran's increased rating claim is 
an appeal from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the veteran is currently rated at 0 percent for 
his service-connected right foot disability.  In order to 
warrant a compensable rating, the evidence must show the 
following:

*	moderate malunion or nonunion of the metatarsal bone (10 
percent under DC 5283)
*	foot injury of "moderate" severity (10 percent under 
DC 5284).

First, the evidence does not reflect malunion or nonunion of 
the metatarsal bone.  Service treatment records reflect a 
fracture of the second metatarsal; however, when reexamined 
in May 1994, the fracture had evidently healed suggesting no 
malunion or nonunion.  

Additionally, a post-service March 2005 X-ray noted a "small 
area of osteochondritis desiccans in the first metatarsal 
head" and "an old chip fracture in the first IP joint along 
the lateral aspect."  Malunion or nonunion of the second 
metatarsal was not shown.  Because malunion or nonunion of 
the metatarsal bone have not been shown, the criteria for a 
higher rating under this diagnostic code have not been met.  

The Board has also considered whether the veteran's right 
foot disability may be characterized as a "moderate" 
disability.  Service treatment records from March 1994 
indicate that his symptomatic pes planus had resulted in pain 
while standing.  This also ultimately resulted in his early 
separation from active duty.  

In a June 2005 VA emergency room report, he reported that he 
continued to have intermittent pain in his right foot, with 
an intensity of 4/10.  However, he exhibited no deformity or 
areas of tenderness.  Additionally, he was able to move all 
of his toes, and his ankle exhibited good range of motion.  

Nonetheless, the Board finds that the on-going complaints of 
pain, the need for analgesic medication, and objective 
findings of periarticular pathology are consistent with a 
moderate right foot disability.  As such, and affording the 
veteran the benefit of the doubt, the Board concludes that 
his right foot disability is consistent with a "moderate" 
disability and the criteria for a 10 percent rating under DC 
5284 have been met.  

Next, the Board must consider whether a rating in excess of 
10 percent is warranted.  In order warrant a rating in excess 
of 10 percent, the evidence must show a "moderately severe" 
foot injury (20 percent under DC 5284).  

In this case, a rating in excess of 10 percent is not 
warranted.  While the veteran has experienced pain when 
standing, the clinical evidence indicated that his foot was 
completely functional.  Specifically, he exhibited no 
deformity or areas of tenderness.  Additionally, he was able 
to move all of his toes, and his ankle exhibited good range 
of motion.  Although the term "moderately severe" is not 
defined by the diagnostic code, the Board concludes that his 
disability more closely represents "moderate" residuals, 
rather than one that is "moderately severe."  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2008), but finds no evidence that the veteran's 
right foot disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

Here, there is no evidence that the veteran has ever been 
hospitalized for his right foot following active duty service 
and, although he experiences pain while standing, there is 
also no indication that this has caused him to miss work.  
Therefore, the Board finds that referral for an 
extraschedular evaluation for his right foot disability under 
the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms most nearly 
approximate the criteria for a disability rating of 10 
percent under DC 5284, but no higher.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's right foot disability claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
service treatment records, VA outpatient treatment records 
and private treatment records.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 




ORDER

A 10 percent rating, but no higher, for residuals of a 
fracture to the second metatarsal of the right foot is 
granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


